 



Exhibit 10.1
ORDER FOR SUPPLIES OR SERVICES PAGE 1 OF 21 1. CONTRACT/PURCH. ORDER/AGREEMENT
NO. N00421-02-D-3189 2. DELIVERY ORDER/CALL NO. 0005 3. DATE OF ORDER/CALL
(YYYYMMMDD) 2006 A u 04 4. REQ./ PURCH.REQUEST NO. 0010180381 5. P RIORITY 6.
ISSUED BY CODE N00421 NAVAL AIR W ARFARE CENTER AD (PAX) CODE 2.5.1.4.5 BLDG 441
21983 BUNDY ROAD PATUXENT RIVER MD 20670 7. ADMINIST ERED BY (if other than 6)
CODE S0701A D C M HARTFORD 130 DAR LIN STR EET EAST HARTFOR D C T 06108-3234 8.
DELIVERY FOB DEST INAT ION X OT HER (See Schedule if other) CODE 9. CONT RACT OR
1XPH2 FACILIT Y JMAR/SAL NANOLITHOGRAPHY INC ROBERT SELZER 21 GREGORY DRIVE
SUITE 2 SOUTH BURLINGTON VT 05403-6033 ADDRESS AND NAME 10. DELIVER TO FOB P
OINT BY (Date) (YYYYMMMDD) SEE SCHEDULE 11. MARK IF BUSINESS IS SMALL SMALL
DISADVANTAGED WOMEN-OWNED 12. DISCOUNT TERMS Net 30 days 13. MAIL INVOICES T O T
HE ADDRESS IN BLOCK See Item 15 14. SHIP TO CODE SEE SCHEDULE 15. PAYMENT WILL
BE MADE BY CODE HQ0337 DFAS-COLUMBUS CENTER NORTH ENTITLEMENT OPERATIONS P.O.
BOX 182266 COLUMBUS OH 43218-2266 MARK ALL PACKAGES AND PAPERS WITH
IDENTIFICATION NUMBERS IN BLOCKS 1 AND 2. 16. TYPE OF ORDER DELIVERY CALL/This
delivery call is issued on another Government agency or in accordance with and
subject to terms and order/conditions of above            numbered contract.
PURCHASE Reference your quote dated Furnish filed herein. REF : the following on
terms spec ACCEPTANCE. THE CONTRACT OR HEREBY ACCEPTS THE OFFER REPRESENTED BY
THE NUMBERED PURCHASE ORDER AS IT MAY PREVIOUSLY HAVE BEEN OR IS NOW MODIFIED,
SUBJECT TO ALL OF THE TERMS AND CONDITIONS SET FORTH, AND AGREES TO PERFORM THE
SAME. 2 If this box is marked, supplier must sign Acceptance and return the
following number of copies: NAME OF CONTRACT OR SIGNATURE TYPED NAME AND TITLE
(YYYYMMMDD) DATE SIGNED 17. ACCOUNTING AND APPROPRIATION DATA/LOCAL USE See
Schedule 18. IT EM NO. 19. SCHEDULE OF SUPPLIES/SERVICES 20. QUANTITY
ORDERED/ACCEPTED* 21. UNIT 22. UNIT PRICE 23. AMOUNT SEE SCHEDULE * If quantity
accepted by the Government is same as quantity ordered, indicate by X. If
different, enter actual quantity accepted below quantity ordered and encircle.
24. UNITED STATES OF AMERICA TEL: (301) 757-9746 EMAIL: sue.riffe@navy.mil BY:
Redda Sue Riffe CONTRACTING / ORDERING OFFICER 25. TOTAL $3,095,000.00 26.
DIFFERENCES INSPECT ED RECEIVED ACCEPT ED, AND CONFORMS T O T HE CONT RACT
EXCEPT AS NOT ED 27a. QUANTIT Y IN COLUMN 20 HAS BEEN b. SIGNAT URE OF AUT
HORIZED GOVERNMENT REPRESENT AT IVE c. DATE (YYYYMMMDD) d. PRINTED NAME AND
TITLE OF AUTHORIZED GOVERNMENT REPRESENTATIVE e. MAILING ADDRESS OF AUTHORIZED
GOVERNMENT REPRESENTATIVE 28. SHIP NO. 29. DO VOUCHER NO. 30. INITIALS f.
TELEPHONE NUMBER g. E-MAIL ADDRESS PARTIAL FINAL 32. PAID BY 33. AMOUNT VERIFIED
CORRECT FOR 36. I certify this account is correct and proper for payment. a.
(YYYYMMMDD) b. SIGNATURE AND T IT LE OF CERT IFYING OFFICER 31. PAYMENT COMPLETE
PARTIAL FINAL 34. CHECK NUMBER 35. BILL OF LADING NO. 37. RECEIVED AT 38.
RECEIVED BY 39. DATE RECEIVED (YYYYMMMDD) 40. TOTAL CONTAINERS 41. S/R ACCOUNT
NO. 42. S/R VOUCHER NO. DD Form 1155, DEC 2001 REVIOUS EDIT ION IS OBSOLET E.
(FORM) [a25112a2511201.gif]

 



--------------------------------------------------------------------------------



 



N00421-02-D-3189
0005
Page 2 of 21
Section B — Supplies or Services and Prices

                              ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT  
UNIT PRICE     AMOUNT  
0001
      1   Lot   $ 3,095,000.00     $ 3,095,000.00       SUPPLIES OR SERVICES    
               
 
  FFP                             Advanced Manufacturing of X-Ray proximity
masks for sub-90nm DOD Devices.
The technology, material, and services are in accordance with the Attachment (1)
Statement of Work (2)Milestone Payment Schedule, and Attachment (3)
Performance Questionaire. DMEA: ME6Z3R66F016MP        
 
  FOB: Destination                        
 
                         
 
                           
 
              NET AMT   $ 3,095,000.00  

                              ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT  
UNIT PRICE     AMOUNT  
000101
          Lot                     Funding in support of CLIN 0001              
     
 
  FFP                             Advanced Manufacturing of X-Ray proximity
masks for sub-90nm DOD Devices.
As specified in the Statement of Work. DMEA: ME6Z3R66F016MP             FOB:
Destination                         PURCHASE REQUEST NUMBER: 0010180381        
       
 
                           
 
                         
 
                           
 
              NET AMT   $ 0.00  
 
                                ACRN AA               $ 3,095,000.00       CIN:
001018038100001                    

 



--------------------------------------------------------------------------------



 



N00421-02-D-3189
0005
Page 3 of 21

                              ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT  
UNIT PRICE     AMOUNT
0002
          Lot           NSP     SUPPLIES OR SERVICES                    
 
  FFP                             Scientific and Technical data for Item 0001 in
accordance with Exhibit “A”
Contract Data Requirments list DD Form 1423             FOB: Destination        
           
 
                           
 
                       
 
                           
 
              NET AMT        

                              ITEM NO   SUPPLIES/SERVICES   QUANTITY   UNIT  
UNIT PRICE     AMOUNT
0003
          Lot           NSP     SUPPLIES OR SERVICES                    
 
  FFP                             Administrative and Financial Data for
Item 0001 in accordance iwth Exhibit “B”
Contract Data Requirements List DD Form 1423             FOB: Destination      
             
 
                           
 
                       
 
                           
 
              NET AMT        

 



--------------------------------------------------------------------------------



 



N00421-02-D-3189
0005
Page 4 of 21
Section C — Descriptions and Specifications
SECTION C
CLIN 0001 – The contractor shall perform Firm Fixed Price (FFP) R&D tasking in
accordance with Attachment (1) Statement of Work (SOW), Attachment (2) Milestone
Payment Scheule and Attachment (3) Performance Questionaire.
CLIN 0002 and 0003 – In accordance with Exhibit “A” and Exhibit “B” of the Basic
Contract, the contractor shall deliver data as specified in Delivery Order 0005
SOW.

 



--------------------------------------------------------------------------------



 



N00421-02-D-3189
0005
Page 5 of 21
Section E — Inspection and Acceptance
INSPECTION AND ACCEPTANCE TERMS
Supplies/services will be inspected/accepted at:

                  CLIN   INSPECT AT   INSPECT BY   ACCEPT AT   ACCEPT BY
0001
  N/A   N/A   N/A   Government
000101
  N/A   N/A   N/A   N/A
0002
  N/A   N/A   N/A   Government
0003
  N/A   N/A   N/A   Government

 



--------------------------------------------------------------------------------



 



N00421-02-D-3189
0005
Page 6 of 21
Section F — Deliveries or Performance
DELIVERIES OR PERFORMANCE
The total period of performance of this Order shall be 12 months, from the date
of award through August 3, 2007.
DELIVERY INFORMATION

                  CLIN   DELIVERY DATE   QUANTITY   SHIP TO ADDRESS   UIC  
0001
  POP04-AUG-2006 TO   N/A   N/A    
 
  03-AUG-2007       FOB: Destination    
 
               
000101
  N/A   N/A   N/A   N/A  
0002
  POP04-AUG-2006 TO   N/A   N/A    
 
  03-AUG-2007       FOB: Destination    
 
               
0003
  POP04-AUG-2006 TO   N/A   N/A    
 
  03-AUG-2007       FOB: Destination    

 



--------------------------------------------------------------------------------



 



N00421-02-D-3189
0005
Page 7 of 21
Section G — Contract Administration Data
ACCOUNTING AND APPROPRIATION DATA
AA: 9760400 5149 090 79498 2 516MEZ 3R 6ME6Z3 R66F016MP033 181
AMOUNT: $3,095,000.00
CIN 001018038100001: $3,095,000.00
CLAUSES INCORPORATED BY FULL TEXT
252.232-7003 ELECTRONIC SUBMISSION OF PAYMENT REQUESTS (MAY 2006)
     (a) Definitions. As used in this clause—
          (1) Contract financing payment and invoice payment have the meanings
given in section 32.001 of the Federal Acquisition Regulation.
          (2) Electronic form means any automated system that transmits
information electronically from the initiating system to all affected systems.
Facsimile, e-mail, and scanned documents are not acceptable electronic forms for
submission of payment requests. However, scanned documents are acceptable when
they are part of a submission of a payment request made using one of the
electronic forms provided for in paragraph (b) of this clause.
          (3) Payment request means any request for contract financing payment
or invoice payment submitted by the Contractor under this contract.
     (b) Except as provided in paragraph (c) of this clause, the Contractor
shall submit payment requests using one of the following electronic forms:
          (1) Wide Area WorkFlow-Receipt and Acceptance (WAWF-RA). Information
regarding WAWF-RA is available on the Internet a https://wawf.eb.mil.
          (2) Web Invoicing System (WInS). Information regarding WInS is
available on the Internet at https://ecweb.dfas.mil.
          (3) American National Standards Institute (ANSI) X.12 electronic data
interchange (EDI) formats.
               (i) Information regarding EDI formats is available on the
Internet at http://www.X12.org.
               (ii) EDI implementation guides are available on the Internet at
http://www.dod.mil/dfas/.
          (4) Another electronic form authorized by the Contracting Officer.
     (c) If the Contractor is unable to submit a payment request in electronic
form, or DoD is unable to receive a payment request in electronic form, the
Contractor shall submit the payment request using a method mutually agreed to by
the Contractor, the Contracting Officer, the contract administration office, and
the payment office.
     (d) In addition to the requirements of this clause, the Contractor shall
meet the requirements of the appropriate payment clauses in this contract when
submitting payments requests.
252.246-7000 MATERIAL INSPECTION AND RECEIVING REPORT (MAR 2003)
     (a) At the time of each delivery of supplies or services under this
contract, the Contractor shall prepare and furnish to the Government a material
inspection and receiving report in the manner and to the extent required by
Appendix F, Material Inspection and Receiving Report, of the Defense FAR
Supplement.
     (b) Contractor submission of the material inspection and receiving
information required by Appendix F of the Defense FAR Supplement by using the
Wide Area WorkFlow-Receipt and Acceptance (WAWF-RA) electronic form (see
paragraph (b)(1) of the clause at 252.232-7003) fulfills the requirement for a
material inspection and receiving report (DD Form 250).

 



--------------------------------------------------------------------------------



 



N00421-02-D-3189
0005
Page 8 of 21
5252.232-9513 INVOICING INSTRUCTIONS AND PAYMENT (WAWF INSTRUCTIONS) (MAR 2006)
     (a) Invoices for goods received or services rendered under this contract
shall be submitted electronically through Wide Area Work Flow – Receipt and
Acceptance (WAWF):
          (1) The vendor shall self-register at the web site
https://wawf.eb.mil. Vendor training is available on the Internet at
http://www.wawftraining.com. Additional support can be obtained by calling the
NAVY WAWF Assistance Line: 1-800-559-WAWF (9293).
          (2) WAWF Vendor “Quick Reference” Guides are located at the following
web site: http://www.acquisition.navy.mil/navyaos/content/view/full/3521
          (3) Select the invoice type within WAWF as specified below. Back up
documentation (such as timesheets, etc.) can be included and attached to the
invoice in WAWF. Attachments created in any Microsoft Office product are
attachable to the invoice in WAWF. Total limit for the size of files per invoice
is 5 megabytes.
     (b) The following information, regarding invoice routing DODAAC’s, must be
entered for completion of the invoice in WAWF:

     
WAWF Invoice Type:
  Access the following web site for
information on invoice types:
 
  http://www.wawftraining.com/courses/_content _package/content_files/menuTree.
html
 
  Click on Vendor, then Determine Type of Document to Create.
 
   
Issuing Office DODAAC
  Enter DODAAC of the activity issuing the contract.
 
   
Admin Office DODAAC:
  Enter Admin Office DODAAC
 
   
Inspector DODAAC (if applicable):
  Enter Inspector DODAAC, or leave blank
 
   
Ship To DODAAC (for Combo),
Service Acceptor DODAAC (for 2 in 1),
Service Approver DODAAC (for Final Cost
Voucher) (if applicable)
  Enter DODAAC
 
   
Acceptor DODAAC (if applicable):
  Enter Acceptor DODAAC **Organization
that Government Acceptor Works for
 
   
Local Processing Office (LPO –if applicable):
  Enter LPO DODAAC (Local Admin), or
leave blank (DCMA Admin)
 
   
DCAA Office DODAAC (Cost Voucher Approver –
if applicable):
  Enter DCAA Office DODAAC
 
   
Paying Office DODAAC:
  Enter Paying Office DODAAC Located on
Contract

     (c) The contractor shall submit invoices / cost vouchers for payment per
contract terms. Contractors approved by DCAA for direct billing will not process
vouchers through DCAA, but may submit directly to DFAS. Final voucher submission
will be approved by the ACO.
     (d) The Government shall process invoices / cost vouchers for payment per
contract terms.
     (e) For each invoice / cost voucher submitted for payment, the contractor
shall also email the WAWF automated invoice notice directly to the following
points of contact:

              Name   Email   Phone   Role
Glenn Marshall
  Glenn.marshall@navy.mil   301-342-0060   Technical Point of Contact
Charles Caposell
  charles.caposell@navy.mil   301-904-3502   COR

 



--------------------------------------------------------------------------------



 



N00421-02-D-3189
0005
Page 9 of 21
Section J — List of Documents, Exhibits and Other Attachments
LIST OF DOCUMENTS, EXHIBITS
Exhibit/Attachment Table of Contents

          Document Type   Description   Pages
Attachment 1
  Statement of Work   8
Attachment 2
  Payment Milestones   1
Attachment 3
  Performance Measurement Survey   2

 



--------------------------------------------------------------------------------



 



N00421-02-D-3189
0005
Page 10 of 21
STATEMENT OF WORK
Delivery Order 5
ADVANCED MANUFACTURING OF X-RAY PROXIMITY MASKS FOR SUB-100nm DEVICES
JUNE 12, 2006
1 INTRODUCTION/BACKGROUND

  1.1   The effectiveness of our 21st Century warfighting capability is
predicated on a combination sensor and communications networks that enable the
timely flow of the “right” information to all echelons of warfighters engaged in
military operations. Such technology is necessary to provide warfighters the
Single Integrated Picture (SIP) /Common Operational Picture (COP) required
toengage an enemy. These technologies can also be used for humanitarian
applications as well as for evaluation of the real and/or synthetic systems. At
the heart of these military and homeland defense systems are advanced technology
components (e.g., processors, rf sub-systems, photonics, MEM’s, system-on-a-chip
(SOC), etc.), which provide the US substantial advantage over any adversary. The
performance of these enabling technologies has continued to advance at an
amazing rate — this rate is referred to as Moore’s Law. One of the major factors
contributing to this growth in computational performance, efficiency, spectrum
of performance, bandwidth, etc. is the ability to manufacture these products
with ever decreasing geometries using advanced lithographic tools, including
X-ray lithography. Both the Government and industry have invested in X-ray
lithography technology development and demonstration since the 1980’s at a level
approaching a billion dollars. Such tools now exist in small numbers and are
being used for defense products on a limited basis. X-ray lithography is not yet
an accepted technology for commercial device manufacturing. Because of the
importance of the X-ray Program and technology to the U.S. Defense community,
this effort to advance the mask technology and bridge the gap between limited
defense applications and self-sustaining commercial responsibility is
established with this contract. Hence, work under this contract shall give
preference to defense applications but will also seek commercial business in
order to eventually establish a self-sustaining business capability.     1.2  
One of the most critical parameters of masks fabricated for advanced lithography
is image placement error. This is particularly important for membrane masks such
as those required for x-ray and electron-beam projection lithography (EPL).
These membrane masks must be robust, resistant to thermal distortions, and
strong enough to minimize any in-plane distorting forces that occur as a result
of processing. A key measure of material stiffness is the Young’s modulus of
elasticity. Typical membrane materials, such as doped-silicon and silicon
nitride (SiN) have a Young’s modulus in the 160GPa range. The current x-ray mask
membrane material is SiC, which has a relatively high Young’s modulus of 480
GPa, might possibly be improved through

 



--------------------------------------------------------------------------------



 



N00421-02-D-3189
0005
Page 11 of 21

      better polishing to improve surface roughness, reduced defect levels,
and/or better stress uniformity (within wafer). Diamond films possess a high
degree of mechanical stiffness, with a Young’s modulus of greater than 900GPa.
This would allow the possibility of thinner membranes, which would increase the
contrast of the mask. In addition, the superior thermal properties of diamond
would make it more resistant to distortions from mask heating during electron
beam scanning. Considerable progress has been made in developing diamond films
for x-ray mask membranes, but the effort is not yet sufficient to lead to
production worthy substrates.     1.3   The centerpieces of this project are the
development of additional X-ray mask sources and the JMAR/ BAES ability to
expose these masks for DOD and commercially related programs. To help accomplish
these goals, JMAR will award a subcontract to BAE Systems, Nashua, NH to support
development of an Air Force Research Laboratory (AFRL) program that will
demonstrate the fabrication of devices for use in space and other applications
using masks obtained under this program. BAE Systems Nashua and Manassas
together with JMAR propose to support fabrication of CRAM with 35-50 nm contact
holes enabling 4 Mb and higher densities. The demonstration involves fabrication
of CRAM wafers utilizing chalcogenide at the Manassas Foundry up to the
chalcogenide via hole level. Via-hole lithography will be performed utilizing
current X-ray lithography tools such as DPF system at Nashua and CPL system at
Burlington. The wafers will then be completed and evaluated at Manassas. The
proposed program includes two reduction printing approaches. This demonstration
will enable future production of high-density CRAM using X-ray lithography for
high-priority, military and space applications. Chalcogenide-based memories,
when combined with a Rad-Hard CMOS base technology, provide an attractive
solution meeting the needs of space-based applications for non-volatile memory.
The memory stores information in the phase of the material and is not
susceptible to charge induced upset. It is a high density, low power, and
comparatively fast technology that BAE SYTEMS has licensed from Ovonyx, Inc.,
for insertion into the Manassas, VA, 0.25µm Rad-Hard technology. These devices
are needed in quantities exceeding 10,000 parts and will have to become 4 times
denser over several generations. At this time, there is no other way to produce
these devices and they are critical to Air Force and National capabilities BAE
SYSTEMS (Manassas) is currently under contract to the Air Force Research Lab,
Kirtland AFB, NM, to design and produce a 4 Mb non-volatile random access
memory. It is for this reason that JMAR will be preparing the system in Vermont
for demonstration and capability of this task for a future relocation of the
system to BAE Systems in Nashua in preparation for meeting the forecasted needs
of the program. JMAR will also work cooperatively with Science Research
Laboratories in Massachusetts in the exploration and design of an improved anode
which will enable the presently installed system to achieve greater reliability
and throughput. This program will supply proof of capability lithography for RAM
densities up to 64Mb by June 2007. The current state-of-the-art produces a 100nm
diameter via for the chalcogenide element by printing a 350nm photolithographic
feature and then reducing the interior dimension of the etched feature. However,
densities greater than 16 Mb on a single chip are not

 



--------------------------------------------------------------------------------



 



N00421-02-D-3189
0005
Page 12 of 21

      practical using the current photolithographic tools. Proximity x-ray
lithography combined with reduction printing techniques presents capability to
produce sub-50 nm contact holes. A sub-50 nm contact hole will enable increases
in density for future space-based memory applications. Additional planned
applications include embedded non-volatile memory cores for use in ASICs and
microprocessors (SUROM, post-event recovery) as well as a reconfigurable,
non-volatile FPGA product. This type of memory also has commercial applications.
Intel, ST Microelectronics and others have licensed this technology as a
replacement for FLASH memory. Recent announcements by Intel (IEDM 2003, 8-10
Dec., Washington, DC) indicate that they expect the cost/performance trade-off
between FLASH and CRAM to balance somewhere around the 90nm technology node.
Unlike radiation tolerant space-based applications, high density and low
cost-per-bit requirements drive the commercial marketplace. They would also
benefit from the proposed demonstration because X-ray lithography will lead to
higher density devices. A successful initial CRAM program and completion of the
proposed CPL system upgrades, shall culminate in the transfer of the CPL system
developed in Burlington to BAES, Nashua, NH when funding is available to replace
the current DPF system and continue to support AFRL and other DOD customers in
producing MMIC and CRAM devices. JMAR Systems shall continue collaborative work
on the AFRL CRAM program

2 SCOPE

  2.1   The Contractor will continue to strengthen the mask supply chain through
the development of an Advanced X-ray mask Inspection System, (AXIS) for defect
inspection of 1x mask and wafers. JMAR shall build upon the capabilities of the
AMRAY 2040 mask critical dimension metrology tool installed in JMAR System’s
location in South Burlington, VT to increase the speed and reliability of
inspections.     2.2   JMAR shall incorporate the improvements for the CPL
System delivered under the year 4 tasks. These improvements shall include
advanced Stage controls within the stepper and integration with the newly
constructed X-ray Source.     2.3   JMAR will design and construct an Alpha tool
for the purpose of applying nano-particle coatings upon wafer and mask
substrates. The system shall be constructed using the basic principle operation
of the Nanometrix coating system. Patents and science usage will be granted
under a no cost usage license from Nanometrix for use at JMAR for the purposes
of commercial or government demonstrations or tests.     2.4   JMAR shall
collaborate with University Engineering departments to model and fabricate
various membrane materials for use in mask membranes, Zone Plates, X-Ray chamber
vacuum windows as well as protective pellicles. The initial work shall be done
as a modeling study, with verification and testing on

 



--------------------------------------------------------------------------------



 



N00421-02-D-3189
0005
Page 13 of 21

      supplied samples from suppliers as well as samples provided by the
University Engineering Department (using YSZ grown compounds). Concurrently,
JMAR will work the University in development of high precision stages, which
will compliment the prior years’ activity as well as provide large stage
solutions and refinements to the X-Ray stepper in an effort to match the present
day lithographic and inspection challenges. University collaboration is planned
but not limited to working with the University of Vermont, (Mechanical and
Electrical Engineering departments), University of Wisconsin, University of
Colorado, and the University of Montreal.     2.5   As the program progresses,
it may be necessary for the contractor to lease or purchase appropriate tools or
technology to enable the operation of a mask prototype manufacturing facility.
This is considered to be within the scope of the overall effort, but not deemed
necessary under this delivery order. Recommendations for future leases/purchases
will be described in CDRL Item A004, the detailed program plan.     2.6  
Assumptions         Right-to-use licenses for any Contractor-proprietary designs
or software shall be provided for the duration of the initial funded contract
period of performance.     2.7   Constraints         Right-to-use licenses do
not imply transfer of ownership or rights to proprietary development.

3 REQUIREMENTS

  3.1   The contractor shall continue the development of XRL/ CPL mask
technology and will deliver five (5) advanced masks, zone plates, and advanced
membrane material sets. Included in the five masks, the contractor shall provide
masks required for the CRAM demonstration. Requirements for this year will be
aimed at the 70nm node to improve upon prior achievements at the 80nm node.    
3.2   The contractor shall demonstrate the exposure capability of these masks to
make devices. The contractor shall support the build of 4MB CRAM devices in
conjunction with on-going DoD program(s), and help design 16MB CRAM devices for
use in programs managed by the Department of Defense by completing
representative exposures made with test masks obtained under this and prior
contract years.     3.3   The contractor shall improve the capabilities of the
CPL System to match the 80nm requirements through Stepper stage modifications
for increased

 



--------------------------------------------------------------------------------



 



N00421-02-D-3189
0005
Page 14 of 21

      resolution, and Point Source target chamber redesign and Laser path
controls for greater power and uniformity. Delivery Order 5 CPL system
improvement tasks will focus on the integration of the point source improvements
as well as critical motion control within the stepper wafer stage. Laser
Produced Plasma (LPP) Point source improvements made under delivery order 4 will
be demonstrated upon conclusion of the stepper stage upgrades.     3.4   The
Contractor shall design and construct a thin film coating system based upon the
principle operating strategy of the Nanometrix proof of concept coating system.
The system must be capable of performing a variety of coating materials
including rigid substrates with flexibility in coating strategy by building in
the ability to vary process conditions for coating speed, compression, angle of
coating and sequence of coating.     3.5   The contractor shall further the
supply chain rebuild by working with industry partners in a collaboration to
adapt inspection routines to improve upon the algorithms developed under
delivery order 4 on the AMRAY SEM. The contractor shall demonstrate improved
defect inspection routines which produce faster more reliable identification and
classification of defects within x-ray masks. Improvements will be achieved
through the further development of the system upgraded under delivery order 4.  
  3.6   The Contractor shall collaborate with SRL to fabricate a new
water-cooled anode with the goal being to decrease its amplitude near the foil
surface. Through an iterave process, design improvements shall be made to the
pilot anode cumulating in a design whose objective is to increase system
reliability.     3.7   Using X-ray lithography, contact holes will be exposed in
the development of 4 and 16MB CRAM devices. Demonstration wafers will be
produced by BAE Systems during the DPF source upgrade being developed in
collaboration with SRL and BAE Systems     3.8   The contractor shall continue
the support of work initiated by CNTech (University of Wisconsin) under previous
DARPA programs. Using the proven Butte mask technology, JMAR shall work with
CNTech to produce an x-ray mask set to demonstrate the commercial viability of
x-ray lithography for high aspect ratio magnetic memory devices-

  3.8.1   X-Ray Mask fabrication of high density magnetic RAM features.    
3.8.2   Evaluation of overlay capabilities with the JMAR model 5C x-ray stepper
system installed in Wisconsin, demonstrating the capabilities of the system to
accomplish the lithographic requirements of magnetic RAM.

 



--------------------------------------------------------------------------------



 



N00421-02-D-3189
0005
Page 15 of 21

  3.8.3   Perform the necessary process steps to complete the critical steps
associated with the x-ray lithography portion of the magnetic RAM.

  3.9   The contractor shall initiate the build of a Super High Gain
concentrator (x10) for the XRL point source. They will also pursue the
adaptation of the High Gain concentrator (x4) developed previously under related
projects.     3.10   The contractor shall collaborate with a University
Electrical Engineering Department team who will fabricate YSZ (Yttrium
Stabilized Zirconia) materials for testing as advanced X-ray window and membrane
materials. This research shall be broken down into three sub-tasks:

  3.10.1   Develop a multilayer process to obtain high quality, stable and
robust free standing membranes;     3.10.2   Expand the usable membrane size to
dimensions suitable for use in the XRL point source and with broad application
to fuel cell technology;     3.10.3   Characterization of resultant
microstructures;

  3.11   The contractor shall collaborate with a University Mechanical
Engineering Department team who will (a) model the membranes developed by the
Electrical Engineering team (above), (b) assist in stage applications for
advanced control and manipulation of micro samples. (c) The ME Department team
will numerically and experimentally analyze the following aspects of the X-ray
point source and lithography station:

Debris mitigation;
Stage build for 70nm feature lithography;
Large stage format;

  3.12   The contractor shall manage the manufacture and delivery of the
deliverable XRL/ CPL mask (sets) during the contract timeframe. A total of 5
masks, zone plates, and membrane sets shall be delivered under this delivery
order. The mix and quantities of masks may be periodically reviewed with team
members and the government and may be adjusted to meet program needs. JMAR
Systems shall give preference to the U.S. suppliers according to demonstrated
quality, cost and delivery. JMAR systems shall notify NAVAIR contracts, in
writing, before any changes are made to the type or quantity of masks to be
delivered.     3.13   Prior to shipment, Mask/Zone Plate suppliers will measure
all products to determine conformance with the Product Performance
Specifications. JMAR will in turn receive, verify specifications and inspect
each mask prior to actual

 



--------------------------------------------------------------------------------



 



N00421-02-D-3189
0005
Page 16 of 21

      exposure testing following delivery and acceptance by JMAR Systems. The
quality of the masks and exposures will be reported on in the Monthly Program
Status Report (MPSR).     3.14   JMAR Systems shall provide Program Management
of all tasks in the SOW.     3.15   Performance Measurement

  3.15.1   The Contractor shall participate in an evaluation of no less than
every six months using the survey found in Attachment (1) entitled “Performance
Measurement Survey.” The TPOC is responsible for facilitating the collection
process and ensuring that performance metrics are obtained in accordance with
said schedule.     3.15.2   Results of this survey will be used to determine
future Task Order awards and/or continuation of current Task Order awards under
this IDIQ Contract. Less than favorable responses may adversely impact
continuation of performance on respective Delivery/Task Orders.     3.15.3   The
PCO and the TPOC will review the assessed metrics within two weeks of submission
by the contractor. Performance metrics will be shared with the contractor at the
end of each collection and assessment period.

 



--------------------------------------------------------------------------------



 



N00421-02-D-3189
0005
Page 17 of 21
4 DELIVERABLES

  4.1   The contractor shall provide Five (5) mask, zone plate or membrane sets
as deliverables. JMAR shall furnish a proposed schedule of materials with
quotation.     4.2   The contractor shall submit a monthly
progress/status/milestone report in accordance with CDRL Item A002 contained in
the basic contract award consistent with the reporting format used in year 1
through 3 of the contract.     4.3   The contractor shall submit a funds
expenditure report along with the milestone delivery invoices in accordance with
CDRL Item B001 contained in the basic contract award for the Period of
Performance.     4.4   The contractor shall submit agenda, presentation material
and minutes at all planning or technical interchange meetings in accordance with
CDRL Items A003, A007 and A008. Contractor shall distribute minutes of all
reviews and TIMS within ten (10) working days of completion of the
review/meeting.     4.5   The contractor shall submit a detailed program plan in
accordance with CDRL Item A004 contained in the basic contract award.     4.6  
The contractor shall submit a Delivery Order Summary Report in accordance with
CDRL Item A005 contained in the basic contract award.     4.7   The contractor
shall submit a Final Report in accordance with CDRL Item A009 contained in the
basic contract award.     4.8   The contractor shall submit a Data Accession
List/Internal Data in accordance with CDRL Item A010 contained in the basic
contract award.

 



--------------------------------------------------------------------------------



 



N00421-02-D-3189
0005
Page 18 of 21
PERFORMANCE MEASUREMENT SURVEY
1. Understanding of the Technology

                                                             
Poor
                                                    Excellent    
1
    2     3     4     5     6     7     8     9     10    

Rating Based Upon:
q Peer/Colleague Recognition (Do you and/or others consider them subject matter
experts)
q Published and/or Presented Material (Papers, Articles, Lectures/Presentations,
etc.)
q Past Contracts and Subcontracts Experience
q Other:                                               
                                                                 
                                         
 
 
2. Ability to Incorporate Technology Into Relevant Priority Programs/Systems

                                                                               
                 
Poor
                                                                               
    Excellent    
1
      2         3         4         5         6         7         8         9  
      10      

Rating Based Upon:
q Technology Advancing Towards Desired Goal
q Relevance to Current/Projected Fleet Needs
q Will It be Delivered to Customers in a timely manner
q Demonstrated ability to Incorporate Technology into Applicable
Platforms/Systems
q Demonstrated Knowledge of Related Systems/Network
q Other:                                               
                                                                 
                                         
 
 
3. Ability to Plan, Coordinate and Manage a Development Effort

                                                                               
                 
Poor
                                                                               
    Excellent    
1
      2         3         4         5         6         7         8         9  
      10      

Rating Based Upon:
q Appropriate Personnel/Resources
q Cost Accountability
q Ability To Adapt to Evolving Developmental Environment
q Early Identification of Problems/Issues/Risks and Develop Mitigations Plans
q Utilized Disciplined Program Planning and Tracking Methodology
q Other:                                               
                                                                 
                                         
 
 

 



--------------------------------------------------------------------------------



 



N00421-02-D-3189
0005
Page 19 of 21
4. Understanding of Applicable Procedures

                                                                               
                 
Poor
                                                                               
    Excellent    
1
      2         3         4         5         6         7         8         9  
      10      

                                      Rating Based Upon:

q Patents (filing Procedures, Timeliness of Filing)
q Test and Evaluation Plans/Approvals (to include flight testing if applicable)
q Security/OPSEC
q Information Technology (IT)
q Commercial Software Development Standards
qIEEE Standards
q System Engineering and Development Standards
q NAVAIR Standards
q Other:                                               
                                                                 
                                        
 
 

 



--------------------------------------------------------------------------------



 



N00421-02-D-3189
0005
Page 20 of 21
     PAYMENT MILESTONES
Payment Milestones

                                                          Event                
                    Type                             Event   See      
Accomplishment   Verification   % of   Event     CLIN   #   Note 1   Description
  expected   method   payment   value   Target date
1
    1     S   Quarter 1 (July -
Sept 06) Mask
Program with JMAR
Systems   Labor, SRL / BAE Systems Anode Program and Subcontract Awards IAW
attached Gantt Chart   Certification by
Contractor     26 %   $ 819,435     28-Jul-06
 
                                           
1
    2     C   Quarter 2 (Oct -
Dec 06) Mask
Program with JMAR
Systems   (2) Masks, Labor,
YSZ Phase 1, UVM
Stage 1, SRL / BAE
Systems Anode
Program status
reports IAW
attached Gantt
Chart   Certification by
Contractor     23 %   $ 718,221     27-Oct-06
 
                                           
1
    3     C   Quarter 3 (Jan -
Mar 07) Mask
Program with JMAR
Systems   (2 add) Masks, Labor, Stage upgrade interim report, YSZ Phase 2, SRL /
BAE Systems Anode Program status reports and Subcontract Awards IAW attached
Gantt Chart   Certification by
Contractor     25 %   $ 782,417     29-Dec-06
 
                                           
1
    4     C   Quarter 4 (Apr -
Jun 07) Mask
Program with JMAR
Systems   (1 add) Masks,
MXRAM wafer demo,
SRL / BAE Systems
Anode Program
status reports,
Labor, UVM Stage
2, YSZ Phase 3,
IAW attached Gantt
Chart   Certification by
Contractor     15 %   $ 465,427     27-Apr-07
 
                                           
1
    5     C   Final Payment for
Year 5 Mask Program
with JMAR Systems   Final Acceptance of all products & Reports produced during
Mask Contract. Delivery of 5 masks.   DD-250 signed-off by the Government’s TPOC
    10 %   $ 309,500     29-Jun-07
 
                                             
 
                            100 %   $ 3,095,000     Total  

  Note 1: Event type: Severable (S) or Cumulative (C)

 



--------------------------------------------------------------------------------



 



N00421-02-D-3189
0005
Page 21 of 21

 